The writ in this case was indorsed “ J. and C. Ely, by their attorney, S. Lathrop.” In the Court of Common Pleas the defendants moved that the action might be dismissed, because the writ was not indorsed with the Christian and surname of the plaintiffs, &c. as required by Si. 1784, c. 28, §.11, but the motion was overruled, and thereupon the defendants filyd exceptions. The adjudication however not being a final disposition of the case in the court below, so that the exceptions were filed too soon, [Piper v. Willard <§•’ Tr. 6 Pick. 461,] the defendants omitted to enter the action in this Court on the first day of the term. And now upon a complaint for not entering the action, G. Bliss junior said the defendants *364were desirous of having the action entered, and suggested that the decision of the Court below would- be affirmed of course and a trial would be had in this Court. But per Curiam. The only course (except by consent) will be for the defendants to enter the exceptions, and for this Court to dismiss them ; and then the Court of Common Pleas will bring the action forward upon their docket.1
Lathrop, for the plaintiffs.

 See Commonwealth v. Moore, 3 Pick. 194; Piper v. Willard, 10 Pick. 34.